DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Meyer (Reg. No. 62485) on 10/26/21.

The application has been amended as follows, 1) moving claim 5 into claim 1; 2) correcting dependencies for those depending from claim 5 to depend from claim 1: 

Claim 1 (currently amended): A health monitoring garment comprising: 
	an article of clothing comprising at least one compression section to provide a snug fit against a person wearing the article of clothing; and 
a sensor island, wherein 
the sensor island comprises two or more sensors, stretchable circuitry comprising 
a substantially wave-shaped region, and one or more power supplies within a self-contained unit, and 
capable of reversible attachment and disengagement of the sensor island from the compression section, 
wherein: 
	at least one of the two or more sensors comprises a stretchable sensor, 
the sensor island further comprises an encapsulation of the stretchable circuitry and the one or more power supplies with an elastomeric material to form encapsulated circuitry, where the substantially wave-shaped region comprises a conductive ink printed on a stretchable elastomer substrate;
2Application Serial No.: 16/519,511 Docket No.: P133US01/CNE P133US00 PAthe two or more sensors comprise at least two dry electrodes connected by the stretchable circuitry; 
the stretchable circuitry comprises electrical contacts which are unencapsulated and configured to electrically mate with a mating surface on each of the dry electrodes;
the dry electrodes each comprise an extended flange around the periphery of the dry electrode, the extended flange and the encapsulated circuitry of the sensor island form a recessed channel sized to engage a mating ring provided within the structure of the compression section of the article of clothing, the mating rings capable of being resiliently stretched in one or more directions where the recessed channel and the mating ring providing the fasteners capable of reversible attachment and disengagement of the sensor island from the compression section; and
a retention washer threadably affixed to each of the at least two dry electrodes with the encapsulated circuitry captured between the retention washers and the dry electrodes such that the mating surfaces of the dry electrodes are retained in contact with the electrical contacts of the stretchable circuitry.



Claim 8 (currently amended): he health monitoring garment of claim [5]1, wherein the compression section comprises a pocket formed within the article of clothing to house the sensor island, the pocket comprising orifices to allow physical contact between the dry electrodes and the skin of the person wearing the article of clothing.

Claim 26 (currently amended) The health monitoring garment of claim [5]1, wherein the retention washer comprises one or more orifices disposed around the periphery of the retention washer.

Allowable Subject Matter
Claim 1, 3-4, 8-10, 12-22 and 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20160270700 to Baxi et al., US 20190029566 to Sundaram et al., US 20160322283 to McMahon et al., US 20170258402 to Acquista et al., US 20150335288 to Toth et al. and US 20180199635 to Longinotti-Buitoni et al. 
Baxi discloses a wearable encapsulated sensor with stretch sensor and electrodes etc. and Sundaram discloses a sensor module and a compression mount wherein the sensor module is reversibly attached to the compression mount (see the NF dated 4/16/21 for recitations). McMahon recites an encapsulated sensor system including a battery (see the NF dated 4/16/21 for recitations). Acquista recites a sensor island attachable to a compression garment ([0130]-[0132], Figs. 6, 24). Toth recites .. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792